Citation Nr: 0012670	
Decision Date: 05/12/00    Archive Date: 05/18/00

DOCKET NO.  98-15 658A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1944 to 
August 1945.  The veteran died on December [redacted], 1995.  
The appellant is the veteran's widow.  The appellant's claim 
for DIC benefits under the provisions of 38 U.S.C.A. § 1151 
was received in March 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions in April 1996 and 
October 1997 which denied DIC benefits under the provisions 
of 38 U.S.C.A. § 1151.


REMAND

The veteran died on December [redacted], 1995.  The death 
certificate indicates that the veteran died due to end-stage 
liver disease associated with cirrhosis, liver failure and a 
gastrointestinal bleed.  The death certificate does not state 
whether or not an autopsy was performed.  The veteran died at 
the Fair Oaks Hospital in Fairfax, Virginia.  The terminal 
hospital clinical records have not been obtained for 
association with the claims folder.

The appellant contends that DIC benefits under 38 U.S.C.A. 
§ 1151 are warranted based on treatment the veteran received 
at the Mt. Alto VA Hospital in 1967.  Specifically, the 
appellant maintains that the veteran was a patient at that VA 
facility in 1967; he was transferred as an authorized VA 
hospital patient to the Bethesda Naval Hospital in Bethesda, 
Maryland, for a hernia operation.  She contends that the 
veteran developed chronic liver disease as a result of a 
blood transfusion the veteran received at the Bethesda Naval 
Hospital.  The appellant has stated that a physician 
identified as Dr. Seif, the Chief of the Liver Clinic at the 
Washington, D.C. VA Medical Center (VAMC), related the onset 
of the veteran's chronic liver disease to his 1967 hernia 
operation at the Bethesda Naval Hospital as an authorized VA 
patient.  The appellant and her representative have requested 
that the RO obtain an advisory medical opinion from a liver 
specialist.

The appellant submitted her claim of entitlement to DIC 
benefits under 38 U.S.C.A. § 1151 in March 1996, following 
the decision of the Court in Gardner v. Derwinski, 1 Vet. 
App. 584 (1991).  The provisions of 38 C.F.R. § 3.358(c)(3), 
formerly required that in order for compensation to be 
payable under 38 U.S.C.A. § 1151, there had to be a showing 
that additional disability resulted from VA medical 
treatment, including surgery, and that such additional 
disability was the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instances of 
indicated fault on the part of VA.  In Gardner, supra, the 
United States Court of Appeals for Veterans Claims (Court) 
invalidated the requirement of fault 
contained in 38 C.F.R. § 3.358(c)(3).  The provisions of 
38 C.F.R. § 3.358, excluding section (c)(3), remained valid.  
This decision was ultimately affirmed by the United States 
Supreme Court  in Brown v. Gardner, 115 S.Ct. 552 (1994).  
The Court's decision in the Gardner case applies to all 
claims for 1151 benefits filed prior to October 1, 1997.

The provisions of 38 U.S.C.A. § 1151 were amended effective 
October 1, 1997, to re-impose the requirement that additional 
disability be the result of carelessness, negligence, lack of 
proper skill, error in judgment or similar fault on the part 
of VA in furnishing care, or an event not reasonably 
foreseeable.  38 U.S.C.A. § 1151(a)(1)(A)(B) (West Supp. 
1997).  However, as noted above, the appellant's claim was 
received in March 1996.  As such, consideration of her claim 
is based on the old law (consistent with the holding of the 
Court in Gardner) and does not require a finding of fault on 
the part of VA.

Under the pre-October 1997 law, 38 U.S.C.A. §1151 provides 
that where any veteran shall have suffered an injury, or an 
aggravation of an injury, as the result of hospitalization, 
medical or surgical treatment, not the result of such 
veteran's own willful misconduct, and such injury or 
aggravation results in additional disability or death, 
compensation shall be awarded in the same manner as if such 
disability or death were service connected.

38 C.F.R. § 3.358, the regulation implementing that statute, 
provides, in pertinent part, that in determining if 
additional disability exists, the beneficiary's physical 
condition immediately prior to the disease or injury on which 
the claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  As applied to medical or surgical treatment, the 
physical condition prior to the disease or injury will be the 
condition which the specific medical or surgical treatment 
was designed to relieve.  Compensation will 
not be payable for the continuance or natural progress of 
disease or injuries for which the hospitalization, etc., was 
authorized.  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of hospitalization, medical or surgical treatment, it 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith.  38 C.F.R. § 3.358 (b), (c) (1).  38 
C.F.R. § 3.358 (c) (3), as applicable in this case, provides 
that compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative. "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.

Appellate review of the claims folder reveals that there is 
additional evidence which must be associated with the claims 
folder prior to a determination on the appellant's appeal in 
this case.  Initially, a question is raised as to whether the 
veteran underwent more than one hernia repair.  The appellant 
has indicated that the veteran had surgery at Bethesda Naval 
hospital in 1967 for a left inguinal hernia.  Historical data 
recorded in VA treatment records dated in 1989 and referenced 
below, appear to indicate that the veteran had left hernia 
repair in 1968 and that, during the operation, the veteran 
required a blood transfusion which led to non-A, non-B 
hepatitis, and primary biliary cirrhosis.  The RO has 
obtained treatment records from the Washington, D.C. VA 
Medical Center (VAMC) dated in March 1969 and April 1969 
which reveal that the veteran underwent a left inguinal 
herniorrhaphy on April 2, 1969, at that facility.

A VA hospital report for the period from February 27, 1989, 
through March 15, 1989, contains recorded clinical data that 
the veteran had a history of hepatitis following a blood 
transfusion in 1986.  However, the nursing records for that 
hospitalization reflect that the veteran had biliary 
cirrhosis status post non-A non-B hepatitis in 1968.  There 
appears to be a question as to whether the veteran's only 
left inguinal hernia surgery was during VA hospitalization 
from March 1969 to April 1969, or whether there was earlier 
surgery to repair a left inguinal hernia in 1967 or 1968.

It also appears likely that there are some medical records 
which have not been associated with the claims folder, and 
which are necessary for consideration of the issue on appeal.  
Correspondence dated in January 1997 from the supervisor of 
inpatient correspondence at Bethesda Naval Hospital noted 
that records of inpatient hospitalization at the Bethesda 
Naval Hospital for treatment prior to January 1990 had been 
relocated to the National Personnel Records Center (NPRC) in 
St. Louis, Missouri.  The RO was advised that such medical 
records could be requested directly from the NPRC.  In 
December 1997, the RO requested records of a 1969 hernia 
surgery from the Bethesda Naval Hospital.  A January 1998 
response from the Bethesda Naval Hospital noted that there 
were no records on file at Bethesda Naval Hospital pertaining 
to the veteran.  There is no evidence to suggest that the RO 
ever attempted to obtain the veteran's treatment records at 
Bethesda Naval Hospital from the NPRC.  On remand, the RO 
should obtain all of the veteran's VA records from both the 
Washington, D.C., VAMC and those records from Bethesda Naval 
Hospital which may be currently located at the NPRC.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

In addition, because of the apparent confusion as to the 
dates of VA treatment at issue for consideration of the 
appellant's claim, the RO is directed to ascertain from the 
appellant the specific VA treatment at issue for her claim of 
entitlement to DIC under the provisions of 38 U.S.C.A. 
§ 1151.

The case is REMANDED to the RO for the following development:

1.  The RO should contact the appellant 
and ask her to identify the exact dates 
of VA treatment she is alleging support 
her claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1151.  The 
appellant should also identify the VA 
facilities wherein such treatment was 
administered.  Specifically, we want to 
know if the claim is based on the 1969 VA 
surgery for a left inguinal hernia, the 
records of which are already associated 
with the claims folder, or if it is based 
on alleged earlier surgery in 1967 or 
1968.

2.  Thereafter, based on the above 
response, and if in order, the RO should 
contact the NPRC and obtain a complete 
copy of the veteran's treatment records 
from the Bethesda Naval Hospital, based 
on the January 1997 report from that 
facility that such records have been 
relocated to the NPRC.  Those records 
should be associated with the claims 
folder.

3.  The RO should also obtain a complete 
copy of the veteran's treatment records 
for the pertinent dates, identified by 
the appellant above, at any VA facility.  
See Bell, supra.  All records should be 
associated with the claims folder.

4.  The RO should ascertain from the 
appellant whether an autopsy was 
performed and, if so, obtain a copy of 
the autopsy report for association with 
the claims folder.  In any event, the RO 
should contact the Fair Oaks Hospital in 
Fairfax, Virginia, and obtain a complete 
copy of the terminal hospital clinical 
records.  All records should be 
associated with the claims folder.

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.

Thereafter, the RO should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a supplemental 
statement of the case and given the opportunity to respond 
thereto.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for further development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


